UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 Xstelos Holdings, Inc. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: XSTELOS HOLDINGS, INC. SUITE 2260 NEW YORK, NEW YORK 10020 SUPPLEMENT TO PROXY STATEMENT DATED NOVEMBER 19, 2013 FOR SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON DECEMBER 23, 2013 This supplement to the proxy statement (“Proxy Statement”) of Xstelos Holdings, Inc., a Delaware corporation (the “Company”), is being furnished to stockholders by the Company’s Board of Directors in connection with the solicitation of proxies in the form accompanying the Proxy Statement for use at a Special Meeting of Stockholders of the Company (the “Special Meeting”). The Special Meeting which was previously announced to be held on Thursday, December 12, 2013 will now be held on Monday, December 23, 2013 at 10:00 a.m., Eastern time, at the offices of Olshan Frome Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, New York 10022.The record date for stockholders entitled to vote at the Special Meeting remains November 18, 2013. Each stockholder may vote using any of the following methods: · Proxy card or voting instruction card. Be sure to complete, sign and date the card and return it in the prepaid envelope. · Over the Internet. If you are a stockholder of record, you may vote over the Internet by following the instructions on the proxy card. If you hold shares in street name, you will receive separate voting instructions from your bank, broker or other nominee and may vote by telephone or over the Internet if they offer that alternative. Although most brokers, banks and nominees offer telephone and Internet voting, availability and the specific procedures vary. · In person at the Special Meeting. All stockholders may vote in person at the Special Meeting. You may also be represented by another person at the Special Meeting by executing a proper proxy designating that person. If you hold shares in street name, you must obtain a legal proxy from your bank, broker or other nominee and present it to the inspector of election with your ballot when you vote at the Special Meeting. Each stockholder has the power to vote or to revoke his or her proxy, at any time prior to the Special Meeting on December 23, 2013, as provided above and in the Proxy Statement. Except as modified or supplemented by the information contained in this Supplement, all information set forth in the Proxy Statement remains applicable.
